Citation Nr: 1610531	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to June 1985.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In February 2016, the Veteran requested that his appeal with regard to the issue of entitlement to service connection for a low back disability be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

In July 2011, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, perfecting his appeal as to the issue of entitlement to service connection for a low back disability, as identified in the June 2011 statement of the case. 

In February 2016, the Veteran stated that he no longer wished to pursue that claim.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a low back disability, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the appeal.

Accordingly, the issue of entitlement to service connection for a low back disability is dismissed.


ORDER

The issue of entitlement to service connection for a low back disability is dismissed.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


